DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US Patent Appl. Pub. No. 2011/0170303 A1).

[Re claim 11] Wu also disclose the manufacturing method wherein the conductive layer (106) is disposed on a top surface of the mother board (100) and is disposed on inner walls of the penetration holes (102), the forming the conductive pattern comprising the etching 20the conductive layer (see figure 2D, 4A-4C and paragraph [0027]-[0032]).
[Re claim 12] Wu also disclose the manufacturing method wherein, in the 24forming the conductive pattern (106), an extension wire (106 extending on the surface 100a) is formed on the mother board (100), and pads (106a-106d) are formed on the inner walls of the penetration holes (102) (see figure 1G-2D and paragraph [0034]-[0035]).
[Re claim 15] Wu also disclose the manufacturing method wherein, in the cutting of the mother board (100), the mother board is cut into unit boards, and each unit board comprises a first recess portion (102a) formed by cutting a first penetration hole among the 15penetration holes (102) (see figures 1F-1G and paragraphs [0035]-[0037]).
[Re claim 16] Wu also disclose the manufacturing method wherein, in the cutting of the mother board (100), the unit board comprises a second recess portion (102b) 
[Re claim 18] Wu also disclose the manufacturing method wherein, in the cutting of the mother board (100), a protrusion (100c) is formed between the first recess portion (102a) and the second recess portion (102b) (see figure 1G and paragraph [0038]).

Allowable Subject Matter
Claims 13-14, 17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first recess portion at a side surface of the first substrate; and a first pad that extends from the first extension wire in a third direction perpendicular to the first and second directions, the first pad being disposed in the first recess portion, and  15the first extension wire and the first pad comprise the same material.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-9 depend from claim 1 so they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895